Citation Nr: 0423514	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right eye disorder, 
asserted as secondary to medication received for treatment of 
the veteran's service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
service connection for a right eye disorder, asserted as 
secondary to medication received for treatment of his 
service-connected malaria.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board)

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  

Thereafter, in a June 2003 decision, the Board, noting that 
the Board had previously denied service connection for right 
eye disability in a February 1952 decision, explained that it 
had to initially decide whether the veteran has submitted new 
and material evidence to reopen the claim before it had the 
jurisdiction to adjudicate it de novo.  In that decision, the 
Board reopened the veteran's right eye claim and remanded it 
for further development.  

In reopening and remanding the veteran's right eye claim, the 
Board stated that although the Board had received a copy of 
the report of a September 2002 VA eye examination report that 
was conducted pursuant to its former development authority, 
in light of the Federal Circuit's decision, it instructed the 
RO to conduct an initial review of that evidence.  

Because the RO has confirmed and continued the denial of the 
veteran's right eye claim, this case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for malaria, which has 
been evaluated as noncompensably disabling since January 11, 
1946.

2.The medical evidence shows that a right eye disorder, 
asserted as secondary to medication received for treatment of 
the veteran's service-connected malaria, was not present in 
service or until many years thereafter, and that it is not 
related to service or to an incident of service origin, to 
specifically include treatment for the veteran's service-
connected malaria.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for a right eye disorder, asserted as 
secondary to medication received for treatment of the 
veteran's service-connected malaria, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, by way of the RO's May and October 2001 letters, an 
October Board 2002 letter, and the Board June 2003 remand, VA 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  In light of the foregoing, the Board finds that VA 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded VA eye examinations in 
December 2002 and March 2004 to determine the nature and 
extent of his right eye condition and to obtain an opinion as 
to the etiology of the disorder, and specifically, to assess 
whether it was secondary to medication received for treatment 
of the veteran's service-connected malaria.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, the March 2004 VA 
physician prepared an addendum to that report, dated later 
that same month, that addressed this question.  

VA has also associated with the claims folder records of the 
veteran's service medical records and post-service treatment 
for his right eye problems.  In addition, the claims folder 
contains a copy of the transcript of the veteran's testimony 
at the March 2002 Board hearing.  In light of the foregoing, 
and because the veteran's representative acknowledges in June 
2004 written argument that all the development requested by 
the Board in the June 2003 remand has been accomplished, 
there is no pertinent identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Thus the Board 
will thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

In his statements and testimony in support of this claim, the 
veteran maintains that service connection is warranted for a 
right eye disorder on the basis that it developed secondary 
to medication he received to treat his service-connected 
malaria.  In addition, he reports that he had no right eye 
problems prior to service but notes that he was treated for 
right eye problems in 1950, just a few years after his 
discharge.

The Board notes that the service medical records are negative 
for complaints or findings of right eye problems, and indeed, 
the veteran acknowledges that he was not treated for his 
right eye during service.  Thus, although the Board has 
reviewed the lay and medical evidence in detail, because it 
is clear that the veteran has been diagnosed as having right 
eye vision loss and since service connection is in effect for 
malaria, the Board will focus its discussion to the evidence 
that concerns whether his right eye disability is related to 
his service-connected malaria.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

A review of the medical evidence discloses that in November 
1950, approximately four years subsequent to his 1946 
discharge from active duty, the veteran was hospitalized for 
six days to treat complaints of partial blindness of the 
right eye of two weeks duration; the diagnosis was optic 
neuritis and retro-bulbar neuritis of the right eye.  

In a January 1951 statement, Dr. Morris N. Young reported 
that the veteran was under his care for retro-bulbar neuritis 
of the right eye and that the possibility of amoebiasis as a 
focus had to be strongly considered.

In October 1997, the veteran was afforded a formal VA 
systemic conditions examination.  At the outset of his 
report, the examiner indicated that the veteran's claims 
folder was not available for his review.  During the 
examination, the veteran reported a history of having served 
in Burma, China and India during World War II and noted that 
he developed malaria during service.  The veteran stated he 
was instructed to treat the disease with Antibarn for at 
least 20 to 25 days following his return from Asia, and said 
that he believed that he developed right eye blindness due to 
that medication.  Following his examination, the examiner 
diagnosed the veteran as status post malaria infection while 
stationed in India with right eye visual loss secondary to 
the medication given for malaria; however, he recommended 
that the veteran be afforded a VA ophthalmologic examination.

In March 1998, the veteran was afforded a formal 
ophthalmologic examination.  Following her examination of the 
veteran, the examiner diagnosed the veteran as having optic 
atrophy of the right eye.  The examiner reported that she 
discussed the case with a neurophthalmologist, whom she 
identified, and indicated that that neurophthalmologist 
opined that in light of the six-year period between the 
veteran's treatment for malaria and onset of his visual loss, 
and given the unilateral presentation, it was unlikely that 
the optic atrophy was related to the drug used to treat the 
veteran's malaria.  

The veteran was afforded another formal VA eye examination in 
December 2002.  Although the examiner apparently did not have 
the opportunity to review the veteran's claims folder prior 
to the preparation of her report, she noted the veteran's 
reported history and conducted an examination.  According to 
the examination report, the physician diagnosed the veteran 
as having a history of retro-bulbar neuritis of the right eye 
in 1947, status-post treatment with Atabrine for malaria.

In the June 2003 remand, the Board explained that because the 
record revealed that the veteran was first treated for right 
eye optic neuritis and retro-bulbar neuritis in November 1950 
rather than in 1947, further development, to specifically 
include a VA ophthalmology examination, was necessary to 
determine, based on an examination of the veteran and a 
complete review of his medical records, whether he had a 
right eye disorder that was related to service, and 
particularly, to treatment for his service-connected malaria.

In compliance with the Board's remand instructions, in March 
2004, the veteran was afforded a VA examination.  At the 
outset of his report, the examiner discussed his review of 
the veteran's pertinent medical records, and observed that he 
had been diagnosed as having retro-bulbar neuritis of the 
right eye.  In addition, he noted that the veteran had had 
malaria and indicated that the veteran "felt quite 
strongly" that the malaria treatment had affected his 
vision.  Subsequent to his examination of the veteran, the 
physician diagnosed him as having optic atrophy in the right 
eye that was consistent with his history of optic neuritis.  
The examiner added that given the monocular nature of the 
vision loss, drug toxicity as an etiology for the veteran's 
vision loss would be very unusual; the examiner also 
diagnosed him as having nuclear sclerotic cataracts in both 
eyes.

Thereafter, in an addendum dated that same month, the 
physician reiterated that the veteran suffered from optic 
atrophy and nuclear sclerotic cataract.  With regard to the 
etiology of these conditions, the examiner pointed out that 
the veteran had monocular optic atrophy, i.e., without 
involvement of the left optic nerve.  The physician opined 
that it was exceedingly unlikely the veteran's right eye 
disorder was related to his previous malaria medication.  In 
fact, he commented that if chemical toxicity were the cause 
of the veteran's right eye vision loss, it would, at the very 
least, have caused some toxicity in the left optic nerve.

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this determination, the Board notes that it finds 
the impressions offered by the March 2004 VA physician, which 
were based on his physical examination of the veteran and the 
review of his complete medical folder, to be the most 
persuasive.  

In offering his assessment, the March 2004 examiner discussed 
an accurate history of the veteran's right eye condition and 
provided a cogent rationale in support of his conclusion that 
it was exceedingly unlikely that the veteran's right eye 
vision loss was related to medication used to treat his in-
service malaria, i.e., it would have affected both of his 
eyes, rather than just the optic nerve of the right one.  

Further, the Board observes that the assessment offered by 
the March 2004 VA examiner is consistent with the one 
provided by the examiner who performed the March 1998 
ophthalmologic examination.  Indeed, the examiner consulted 
with a VA neurolopthalmologist prior to reaching her 
conclusion, who agreed with that assessment.  That examiner 
stated that given the six-year period between the veteran's 
treatment for malaria and onset of his visual loss, and the 
unilateral presentation of the disorder, it was unlikely that 
the optic atrophy was related to the drug used to treat the 
veteran's malaria.

By contrast, the Board finds that the probative value of the 
supporting evidence is very low.  In this regard, the Board 
notes that the positive nexus offered by the October 1997 is 
of little evidentiary value because it is solely on a history 
provided by the veteran.  In fact, the Board observes that 
not only did the examiner provided not offer rationale in 
support of his impression, but he recommended that the 
veteran be afforded a VA ophthalmological examination, which 
as noted above was in March 1998.  

The Board notes that as to the December 2002 VA examination 
report, the Board observes that that diagnosis was 
compromised, because like the one offered in October 1997, it 
based on a history provided by the veteran (and an inaccurate 
one at that because the veteran reported that he was treated 
for right eye optic neuritis in 1947 rather than in November 
1950, as the contemporaneous records show).  Moreover, the 
examiner who conducted the December 2002 examination merely 
diagnosed the veteran as having a history of retro-bulbar 
neuritis of the right eye in 1947, status-post treatment with 
Atabrine for malaria, which indicates that the impression 
suggests a listing of the history of the veteran's reported 
right eye and malaria conditions rather than an assessment 
regarding whether there was an association between the two 
disabilities.  In any event, the Board notes medical opinions 
based on an inaccurate and incomplete history are of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993); see also Floyd v. Brown, 9 Vet. App. 88, 98 
(1996).  

Although the Board does not question the sincerity of the 
veteran's conviction that service connection is warranted for 
his right eye disability because it developed due to 
medication he received for treatment of the veteran's 
service-connected malaria, the Board notes that, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Charles v Principi, 16 Vet. App. at 374-
75; cf. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology because 
that is beyond the competence of a lay person and is not 
capable of lay observation, and since the preponderance of 
the medical evidence is against a showing that the veteran 
has a right eye disorder that is related to service, and 
specifically, to his service-connected malaria, there is no 
basis upon which to establish service connection.


ORDER

Service connection for a right eye disorder, asserted as 
secondary to medication received for treatment of the 
veteran's service-connected malaria, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



